 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    OMAR SHARRIEFF GAY,                                No. 2:19-cv-1471 TLN AC P
12                       Plaintiff,
13            v.                                         ORDER and
14    JENNIFER SHAFFER, et al.,                          FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          I.      Introduction

18          Plaintiff is a state prisoner at California Men’s Colony (CMF), in San Luis Obispo, under

19   the authority of the California Department of Corrections and Rehabilitation (CDCR). Plaintiff

20   proceeds pro se with a civil rights complaint filed pursuant to 42 U.S.C. § 1983, a request for

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, and a request for appointment of

22   counsel. Plaintiff also requests that this case be transferred back to the United States District

23   Court for the Central District of California.

24          This action is referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

25   Rule 302(c). For the reasons that follow, plaintiff’s request to proceed in forma pauperis is

26   granted, his additional requests are denied, and the undersigned recommends that this action be

27   dismissed without leave to amend.

28   ////
                                                        1
 1           II.     Venue Challenge
 2           This case was originally filed in the Central District of California. By order filed July 31,
 3   2019, the Central District transferred the case to this district pursuant to 28 U.S.C. § 1404(a)1 on
 4   the ground that “all of the named defendants are employed by the BPH [Board of Parole
 5   Hearings] in Sacramento, and all are believed to ‘live in the Sacramento area,’ which is in the
 6   Eastern District of California.” ECF No. 5 at 4-5 (original emphasis).
 7           Plaintiff filed a “Notice of Judicial Error” moving for the transfer of this case back to the
 8   Central District. ECF No. 10. Plaintiff argues that the events or omissions giving rise to his
 9   Claim One occurred at CMC (within the Central District), while the matters giving rise to his
10   Claim Two occurred at the Correctional Training Facility (CTF), in Soledad (within the Northern
11   District). Plaintiff asserts that the Central District can then bifurcate plaintiff’s claims, retaining
12   Claim One, and “allowing plaintiff to file Claim Two in the Northern District.” Id. at 10.
13   Plaintiff notes that he is currently pursuing a separate civil rights action in the Northern District
14   after the Eastern District granted plaintiff’s his to transfer that case back to the Northern District.2
15           Before transferring this case to the Eastern District, the Central District carefully
16   considered the substance of plaintiff’s claims and the identity of the named defendants. See ECF
17   ////
18   ////
19
     1
       28 U.S.C. § 1404(a) provides: “For the convenience of parties and witnesses, in the interest of
20   justice, a district court may transfer any civil action to any other district or division where it might
     have been brought or to any district or division to which all parties have consented.”
21   2
       Gay v. Parsons et al., Case No. 3:16-cv-05998 CRB (N.D. Cal.), proceeds, inter alia, on
22   plaintiff’s equal protection claim that two BPH psychologists assessed him at high risk for future
     violence because he is African American and Muslim. Plaintiff commenced the action in the
23   Northern District, which transferred the case to the Eastern District on the ground that plaintiff
     was incarcerated within this district at California State Prison-Solano, and because “[a]
24   substantial part of the events or omissions giving rise to the claim(s) occurred, and the defendants
     named reside” within this district. Id. (ECF No. 6). Plaintiff objected to the transfer. Id. (ECF
25   No. 10). By order filed March 21, 2017, the magistrate judge assigned the case granted plaintiff’s
26   motion on the ground that the interviews conducted by defendant psychologists and others took
     place at CTF, within the Northern District, during plaintiff’s prior incarceration there. Id. (ECF
27   No. 13). See also Case No. 2:16-cv-2533 GEB CKD P (E.D. Cal.) (prior designation of the case
     while pending in the Eastern District of California).
28   (continued...)
                                                          2
 1   No. 5. Giving due weight to the venue considerations set forth in 28 U.S.C. § 1391(b),3 the
 2   Central District found that “there is no indication that a ‘substantial’ part of the events
 3   giving rise to this suit have taken place within the boundaries of the Central District of California,
 4   and there is some evidence that the October 2015 events may have taken place in the Northern
 5   District of California. On the other hand, as noted by plaintiff, all of the named defendant are
 6   employed by the BPH in Sacramento[.]” Id. at 4-5. On these grounds and in deference to the
 7   convenience of the parties and witnesses and in the interests of justice, the Central District
 8   transferred the case to this district pursuant to 28 U.S.C. § 1404(a). Id. at 5.
 9            The undersigned finds the reasoning of the Central District persuasive and, on the grounds
10   stated by that court, will deny plaintiff’s transfer request. Moreover, as discussed below, transfer
11   is contraindicated because all the named defendants are immune from suit and plaintiff’s claims
12   are without merit, supporting the undersigned’s recommendation that this action be dismissed
13   without leave to amend.
14            III.    In Forma Pauperis Application
15            Plaintiff has submitted an affidavit and prison trust account statement that make the
16   showing required by 28 U.S.C. § 1915(a). See ECF No. 2; see also ECF No. 9 (plaintiff’s Inmate
17   Trust Account Statement). Accordingly, plaintiff’s request to proceed in forma pauperis will be
18   granted.
19            Plaintiff must still pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§
20   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
21   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
22
     3
23       28 U.S.C. § 1391(b) provides:
                     A civil action may be brought in –
24                   (1) a judicial district in which any defendant resides, if all defendants
                     are residents of the State in which the district is located;
25                   (2) a judicial district in which a substantial part of the events or
                     omissions giving rise to the claim occurred, or a substantial part of
26                   property that is the subject of the action is situated; or
                     (3) if there is no district in which an action may otherwise be brought
27                   as provided in this section, any judicial district in which any
                     defendant is subject to the court’s personal jurisdiction with respect
28                   to such action.
                                                           3
 1   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
 2   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
 3   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
 4   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 5   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
 6   1915(b)(2).
 7            IV.    Screening of Plaintiff’s Complaint
 8                   A.      Legal Standards for Screening Prisoner Civil Rights Complaints
 9            The court is required to screen complaints brought by prisoners seeking relief against a
10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
11   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
14   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.
15   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
16   1984).
17            “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however
18   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
19   lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,
20   106 (1976) (internal quotation marks omitted)). See also Fed. R. Civ. P. 8(e) (“Pleadings shall be
21   so construed as to do justice.”). Additionally, a pro se litigant is entitled to notice of the
22   deficiencies in the complaint and an opportunity to amend, unless the complaint’s deficiencies
23   cannot be cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
24                   B.      Plaintiff’s Allegations
25            Plaintiff states that in 1989, a jury found him guilty of attempted premeditated murder,
26   assault with a firearm, and shooting at an occupied vehicle. ECF No. 4 at 16. He was sentenced
27   to a term of seven years to life imprisonment, plus two years for the firearm enhancement, for a
28   total prison term of nine years to life. Id.
                                                         4
 1          Plaintiff alleges that on October 31, 2018, at his eighth parole hearing, defendants Troy
 2   Taira and Kenneth Allen, both BPH Commissioners, denied plaintiff parole and deferred his next
 3   parole hearing for three years under California’s Proposition 9, an initiative measure known as the
 4   “Victims’ Bill of Rights Act of 2008: Marsy’s Law.” See Cal. Penal Code § 3041.5. In his
 5   “Claim One,” plaintiff contends that the three-year deferral of his next parole hearing violated his
 6   due process and equal protection rights because the legislative intent underlying Proposition 9
 7   sought to apply the challenged deferral period to life prisoners convicted of murder, not to
 8   prisoners like plaintiff who received a “non-murder” conviction. Id. at 12; see also id. at 37-8.
 9          Plaintiff also alleges that previously, on October 7, 2015, at his seventh parole hearing,
10   defendants Elizabeth Richardson and Timothy O’Hara, both BPH Commissioners, “set plaintiff’s
11   base term and adjusted base term calculation . . . at eleven calendar years and/or 132 months.” Id.
12   at 16; see also id. at 44. In his “Claim Two,” plaintiff argues that his incarceration, which now
13   exceeds 30 years, violates the Eighth Amendment because “with a 7 years minimum, 11 years
14   base term, and 15 years maximum matrix system for his offense of attempted murder, [he] has 30
15   years of confinement in comparison with a first degree murderer who has a 17 years minimum
16   and 33 years maximum matrix system.” Id. at 29; see also id. at 17.
17           Plaintiff also names Jennifer Shaffer, the BPH Secretary, as a defendant in both claims.
18   Id. at 3, 30. All defendants are sued in their official and individual capacities.
19          Plaintiff seeks monetary compensation as well as declaratory and injunctive relief in the
20   form of enjoining the BPH defendants “from any and further acts of excessive confinement;
21   excessive punishment; grossly disproportionate term of confinement of plaintiff (a non-murdered)
22   in comparison with first degree murders.” Id. at 31.
23                  C.      Analysis
24          As a threshold matter, the BPH is a state agency immune from damages suits under the
25   Eleventh Amendment. See Atascadero State Hospital v. Scanlon, 473 U.S. 234, 237-38 (1985)
26   (Eleventh Amendment bars suits against states in federal court); Wolfe v. Strankman, 392 F.3d
27   358, 364 (9th Cir. 2004) (as applied to state agencies). Thus, BPH commissioners are state
28   officers entitled to Eleventh Amendment immunity when acting in their official capacities. See
                                                         5
 1   Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state official in
 2   his or her official capacity is not a suit against the official but rather is a suit against the official’s
 3   office.”). BPH commissioners, who exercise quasi-judicial responsibilities in rendering parole
 4   decisions, are absolutely immune from damages liability in their official capacities. See Sellars v.
 5   Procunier, 641 F.2d 1295, 1302-03 (9th Cir.), cert. denied, 454 U.S. 1102 (1981); cf. Swift v.
 6   California, 384 F.3d 1184, 1186, 1191 (9th Cir. 2004) (parole officers not entitled to absolute
 7   immunity for conduct independent of Board’s decision-making authority, e.g., performing
 8   investigatory or law enforcement functions). Because parole board officials are entitled to
 9   absolute immunity when rendering a parole decision, Sellers, 641 F.2d at 1302, and the
10   challenged conduct of defendant BPH officials herein is limited to their decisions impacting
11   plaintiff’s parole, plaintiff fails to state a cognizable claim for damages relief against any of the
12   named defendants.
13           Nor do plaintiff’s claims support declaratory or injunctive relief against these defendants
14   or the BPH generally. Plaintiff’s Claim One challenge to his three-year deferral period is
15   premised on the argument that the drafters of Proposition 9 intended that the “extended 3, 5, 7,
16   10, or 15 years of deferments between subsequent parole hearings [be reserved] specifically for
17   ‘convicted murderers,’” and are therefore inapplicable to plaintiff. ECF No. 4 at 22. Plaintiff’s
18   argument is without merit. Although plaintiff’s references to the history and purpose of
19   Proposition 9 support a specific intent by its proponents to delay parole for convicted murderers,4
20
     4
       Plaintiff has attached an illegible copy of the initiative portion of the 2008 California Voter’s
21   Pamphlet, ECF No. 4 at 40-1, which the undersigned has independently reviewed. See
22   http://www.lalawlibrary.org/pdfs/PROP_1108_9.pdf ; see also Fed. R. Evid. 201 (court may take
     judicial notice of facts that are capable of accurate determination by sources whose accuracy
23   cannot reasonably be questioned).
             Plaintiff cites the “Findings and Declarations” portion of the initiative, which decried
24   frequent parole hearings and short periods of incarceration accorded to murderers. Plaintiff also
     cites the initiative’s “Statement of Purposes and Intent” which identified the intent to “[i]nvoke
25   the rights of families of homicide victims to be spared the ordeal of prolonged and unnecessary
26   suffering, and to stop the waste of millions of taxpayer dollars, by eliminating parole hearings in
     which there is no likelihood a murderer will be paroled, and to provide that a convicted murderer
27   can receive a parole hearing no more frequently than every three years, and can be denied a
     follow-up parole hearing for as long as 15 years.” In addition, the “Victims’ Bill of Rights”
28   (continued...)
                                                         6
 1   the Proposition itself and resulting California Penal Code sections apply to all hearing deferral
 2   periods for all prisoners regardless of commitment offense, subject to “consideration of the public
 3   and victim’s safety.” Cal. Penal Code § 3041.5(b)(3).
 4          “The most significant changes [made by Proposition 9] are as follows: the minimum
 5   deferral period is increased from one year to three years, the maximum deferral period is
 6   increased from five years to fifteen years, and the default deferral period is changed from one
 7   year to fifteen years.” Gilman v. Schwarzenegger, 638 F.3d 1101, 1104 (9th Cir. 2011) (citing
 8   Cal. Penal Code § 3041.5(b)(3)). In addition, “the burden to impose a deferral period other than
 9   the default period increased,” although “[t]he Board may exercise its discretion to hold an
10   advance hearing sua sponte or at the request of a prisoner.” Id. (citing, respectively, Cal. Penal
11   Code §§ 3041.5(b), 3041.5(b)(4)). Significantly, Proposition 9 eliminated a prior statutory
12   distinction in the maximum deferral periods accorded to prisoners with murder convictions, see
13   Cal. Penal Code § 3041.5(b)(2)(B) (2007) (five years), and prisoners with nonmurder convictions,
14   id. § 3041.5(b)(2)(A) (2007) (two years). The clearly deliberate elimination of this distinction
15   defeats plaintiff’s claim that Proposition 9’s deferral periods were intended to apply only to
16   prisoners with murder convictions. Plaintiff’s due process and equal protection challenges
17   premised on this Claim One are therefore without merit. 5
18

19   portion of the initiative provides that “[t]he current process for parole hearings is excessive,
     especially in cases in which the defendant has been convicted of murder. Id.
     5
20     Plaintiff’s due process and equal protection claims are narrowly drawn. As the Central District
     accurately noted in transferring this case, ECF No. 5 at 3 n.5:
21                   With respect to his due process and equal protection claims, plaintiff
                     is careful to point out that he is not raising an issue of “suitability” or
22                   “unsuitability” for parole release (Compl. at 11-12 ¶ 10); he is not
                     raising an issue of “some evidence” or “no evidence” with respect to
23                   the BPH Panel’s October 31, 2018, decision (id. at 12 ¶ 11); he is not
                     raising an issue of retroactive application of Proposition 9 at his
24                   October 31, 2018, parole hearing (id. ¶ 12); and he is not raising an
                     issue of “increased punishment as a result of Proposition 9 Marsy’s
25                   Law extended deferments between subsequent parole hearings” (id.
                     ¶ 13). Instead, he states that “[t]he real question of law being raised .
26                   . . is whether or not Defendants (BPH) are administratively carrying
                     out the People of the State of California[’s] express intent for the 3,
27                   5, 7, 10, or 15 years parole hearing deferments to be utilized against
                     this non-murder life prisoner in the right spirit and proper letter of
28                   the law?” (Compl. at 25 ¶ 67 (internal quotation marks omitted)).
                                                           7
 1          In his Claim Two, plaintiff contends that his current period of confinement violates the
 2   Eighth Amendment because it exceeds sentences generally accorded convicted first degree
 3   murderers. ECF No. 4 at 17, 29. This comparison fails because the reasons for granting or
 4   denying parole are within the sound discretion of the BPH. See Cal. Penal Code. § 3041(b)(1)
 5   (“The panel or the board, sitting en banc, shall grant parole to an inmate unless it determines that
 6   the gravity of the current convicted offense or offenses, or the timing and gravity of current or
 7   past convicted offense or offenses, is such that consideration of the public safety requires a more
 8   lengthy period of incarceration for this individual.”). Moreover, the Ninth Circuit has
 9   determined, in the context of an ex post facto challenge, that the decreased frequency of
10   scheduled parole hearings implemented by Proposition 9 does not create a significant risk of
11   increased punishment due to the BPH’s discretion to advance a hearing “‘when a change in
12   circumstances or new information establishes a reasonable likelihood that consideration of the
13   public and victim’s safety does not require the additional period of incarceration of the prisoner.’”
14   Gilman, 638 F.3d at 1109 (quoting Cal. Penal Code § 3041.5(b)(4); see also id., subd. (d)); see
15   also Gilman at 1111.
16          For these reasons, plaintiff’s claims for injunctive relief are also without merit. Nor
17   would plaintiff’s allegations support a cognizable petition for writ of habeas corpus. Pursuant to
18   the Supreme Court’s decision in Swarthout v. Cooke, 562 U.S. 216 (2011), federal courts may no
19   longer undertake substantive federal habeas review of state parole decisions. Federal courts may
20   not intervene in a BPH decision if minimum procedural protections were provided, i.e., an
21   opportunity to be heard and a statement of the reasons why parole was denied. Id. at 219-20.
22   Substantive challenges to parole decisions are no longer cognizable on federal habeas review.
23   See Roberts v. Hartley, 640 F.3d 1042, 1046 (9th Cir. 2011) (“A state’s misapplication of its own
24   laws does not provide a basis for granting a federal writ of habeas corpus.”).
25          For these reasons, the undersigned finds that plaintiff’s Claims One and Two are
26   substantively without merit in addition to being brought against defendants who are immune from
27   a suit for damages. The court is persuaded that plaintiff is unable to allege any facts, based upon
28   the circumstances he challenges, that would state a cognizable claim and, therefore, that this
                                                        8
 1   action should be dismissed without leave to amend. “A district court may deny leave to amend
 2   when amendment would be futile.” Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114,
 3   1130 (9th Cir. 2013); accord Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (“Courts are
 4   not required to grant leave to amend if a complaint lacks merit entirely.”).
 5          V.      Motion for Appointment of Counsel
 6          Plaintiff requests appointment of counsel on the grounds that he is indigent, unlearned in
 7   the law, and “subjected to undue influence by defendants.” ECF No. 1 at 1. The court does not
 8   find the required exceptional circumstances supporting appointment of counsel6 because
 9   plaintiff’s claims lack merit. His request will therefore be denied.
10          VI.     Conclusion
11          Accordingly, for the foregoing reasons, IT IS HEREBY ORDERED that:
12          1. Plaintiff’s request this case be transferred back to the United States District Court for
13   the Central District of California, ECF No. 10 (entitled “motion seeking notice of judicial error”)
14   is DENIED.
15          2. Plaintiff’s request to proceed in forma pauperis, ECF No. 2, is GRANTED.
16          3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
17   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
18   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
19   Director of the California Department of Corrections and Rehabilitation filed concurrently
20   herewith.
21   ////
22   6
       The United States Supreme Court has ruled that district courts lack authority to require counsel
23   to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S.
     296, 298 (1989). In certain exceptional circumstances, the district court may request the
24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d
     1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). The
25   test for exceptional circumstances requires the court to evaluate the plaintiff’s likelihood of
26   success on the merits and the ability of the plaintiff to articulate his claims pro se in light of the
     complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
27   Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to
     most prisoners, such as lack of legal education and limited law library access, do not establish
28   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
                                                         9
 1          4. Plaintiff’s motion for appointment of counsel, ECF No. 1, is DENIED.
 2          Further, IT IS HEREBY RECOMMENDED that this action be DISMISSED without
 3   leave to amend for failure to state a cognizable claim.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
 6   days after being served with these findings and recommendations, plaintiff may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
10   F.2d 1153 (9th Cir. 1991).
11   DATED: December 9, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       10
